Citation Nr: 0105524	
Decision Date: 02/23/01    Archive Date: 03/02/01	

DOCKET NO.  99-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.  This is an appeal from a November 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Lincoln, Nebraska, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  


REMAND

The veteran submitted his initial claim for VA disability 
compensation in June 1998.  He referred to a hearing loss and 
tinnitus.  

There was submitted with the claim a June 1998 statement by 
Craig A. Foss, M.C.D., reflecting that he had seen the 
veteran in June 1998 for an audiological examination.  He 
stated that test results showed the veteran to have a mild 
hearing loss in the low frequencies slopping to a profound 
high frequency sensorineural hearing loss with poor 
discrimination ability, bilaterally.  The veteran had 
reported being exposed to M-1 rifle fire during training in 
large groups that was very loud and caused his ears to ring.  

Dr. Foss stated that the veteran's high frequency 
sensorineural hearing loss was consistent with a hearing loss 
due to noise exposure.  He stated that, considering the 
veteran's history of noise exposure in service and his high 
frequency sensorineural hearing loss, it was his professional 
opinion that the veteran's hearing loss was related to his 
military service.  

On September 8, 1998, the regional office wrote to the 
National Personnel Records Center and requested copies of all 
service and medical records of the veteran.  

On September 10, 1998, the regional office wrote to the 
veteran and asked that he complete NA Forms 13055 and 13075 
so that a search could be made for alternative sources of 
evidence of inservice treatment.  

On September 12, the veteran completed and returned the 
NA Form 13075; however, he did not complete and return the 
NA Form 13055.  

In October 1998, the National Personnel Records Center 
advised the regional office that there were no medical 
records of the veteran on file at the Records Center.  It was 
indicated that any such records might have been destroyed by 
fire.  It was asked that NA Form 13055 be completed.  

In the November 1998 rating action, the regional office 
denied the veteran's claim, in part, on the basis that there 
were no available service medical records available for 
review with the exception of the veteran's physical 
examination for discharge from service in August 1946 that 
reflected normal hearing in both ears.  

The record does not reflect that the NA Form 13075 submitted 
by the veteran in September 1998 was sent to the National 
Personnel Records Center for review.  Further, the veteran 
was very prompt in completing and returning the NA Form 13075 
and there is no explanation why he did not complete and 
return the NA Form 13055.  The Board believes that the 
veteran should be afforded another opportunity to complete 
and return the NA Form 13055.  

The VA has a duty to assist a veteran in connection with his 
claim.  This includes making reasonable efforts to obtain 
relevant medical records and also to provide a medical 
examination and medical opinion when such an examination and 
opinion are necessary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096-98 (2000) (to be codified at 38 U.S.C. §§ 5103 
and 5103A).  On the basis of the present record, the Board is 
of the opinion that additional information would be desirable 
and the case is REMANDED to the regional office for the 
following action:  

1. The veteran should be contacted and 
asked to complete and return 
NA Form 13055.  That form and 
NA Form 13075 should then be sent to 
the National Personnel Records Center 
for a further search of alternative 
sources of service medical records of 
the veteran.  Any such records 
obtained should be included with the 
claims file.

2. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non VA health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.  In any event, the regional 
office should also contact Dr. Foss 
and ask that he provide copies of his 
office records pertaining to the 
office visit of the veteran in June 
1998, including the audiological 
evaluation.  That information should 
also be included with the claims file.  

3. The veteran should then be afforded 
special VA ear and audiological 
examinations in order to determine the 
etiology of any hearing loss or 
tinnitus found to be present.  All 
indicated special studies should be 
conducted and all clinical findings 
reported in detail.  To the extent 
possible, the examiners should express 
an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that any hearing loss or 
tinnitus found to be present is 
related to any acoustic trauma 
experienced by the veteran during 
active service.  A complete rationale 
should be given for any opinions or 
conclusions expressed.  The claims 
file is to be made available to the 
examiners for review.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id 

5. The veteran's claims should then be 
reviewed by the regional office.  If 
the determination regarding either 
matter on appeal remains adverse to 
the veteran, he and his representative 
should be sent a supplemental 
statement of the case and be afforded 
the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to obtain clarifying information.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.

		
D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



